t c summary opinion united_states tax_court kevin a peck petitioner v commissioner of internal revenue respondent docket no 29144-13s filed date kevin a peck pro_se adam w dayton and ric d hulshoff for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all monetary amounts are rounded to the nearest dollar the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent issued petitioner a statutory_notice_of_deficiency for the taxable_year petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided outside of the united_states respondent concedes that petitioner is not liable for the deficiency or the additions to tax determined in the notice_of_deficiency although the parties agree that petitioner overpaid his federal_income_tax for they disagree in the first instance as to whether the court has jurisdiction to award petitioner a refund in this regard the primary issue for decision is whether petitioner was financially disabled within the meaning of sec_6511 so that the running of the period of limitations governing claims for refund was suspended and is not a bar to the court’s jurisdiction if we conclude that the court has jurisdiction to award a refund we must determine the amount of petitioner’s overpayment--a question that turns on whether he is entitled to a deduction for charitable_contributions in excess of the amount respondent allowed background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s background a military service petitioner has had a long career in the u s army army and has been stationed at numerous military installations in the united_states and overseas after initially enlisting in petitioner left the army to attend shippensburg university where he earned a bachelor’s degree he resumed his career with the army as an officer in between and petitioner was stationed at fort campbell on the kentucky-tennessee border and later at a military base near san antonio texas petitioner was stationed in iraq in in the army selected petitioner to pursue graduate studies at baylor university where he earned two master’s degrees one in science information systems and the other in healthcare administration in petitioner returned to iraq for months after that tour of duty petitioner made a brief stop at fort belvoir virginia followed by a deployment to seoul south korea from to petitioner was responsible for managing medical information_technology systems for the army’s healthcare system in south korea while stationed in south korea petitioner moved multiple times he explained that paying rent in south korea was not a simple matter to pay his rent he first made a cash withdrawal at the bank in u s dollars converted the dollars to local currency and then delivered the cash to his landlord b rental properties in and petitioner purchased residences in clarksville tennessee and san antonio texas respectively he later converted the residences into rental properties petitioner hired a management company to take care of the tennessee property and with the help of neighbors he managed the san antonio property c charitable_contributions petitioner attended a local church while he was stationed in south korea although he made cash contributions to the church and participated in charitable events he was unable to produce records or any written acknowledgment of his cash contributions nor did he retain records related to his participation in charitable events d petitioner’s injuries in the late 1990s petitioner was injured at the joint rangers training school at fort campbell petitioner also suffered significant injuries while he was deployed in iraq as discussed below at the time of trial petitioner continued to receive medical treatment for some of his service-related injuries ii delinquent tax returns because of his frequent overseas deployments petitioner did not always receive his mail timely and he was delinquent in filing his federal_income_tax returns in late at the recommendation of friends petitioner hired letha rupert a certified_public_accountant in las vegas nevada to prepare his tax returns for through although petitioner provided ms rupert with all of the documents that he believed were necessary to prepare and file his tax returns he lost contact with her in in date an army legal assistance attorney wrote to ms rupert and informed her that petitioner had been contacted by the internal_revenue_service irs about his delinquent tax returns and urged her to contact petitioner to assist in resolving the matter it appears that sometime in ms rupert was seriously injured as the result of a physical assault on date the irs sent a letter to petitioner and sent a copy to ms rupert stating that because he had not filed a federal_income_tax return for the irs had prepared a substitute for return in accordance with the provisions of sec_6020 on date petitioner sent an email to ms rupert referring to payments that he had remitted to the irs in respect of his tax_liability for and his receipt of another assessment for the tax_year iii notice_of_deficiency and petition for redetermination on date respondent issued to petitioner a notice_of_deficiency and sent a copy to ms rupert determining a deficiency of dollar_figure in his federal_income_tax for and additions to tax under sec_6651 and on date petitioner with ms rupert’s assistance filed a timely petition for redetermination with the court challenging the notice iv postpetition developments ms rupert passed away suddenly in date in the meantime petitioner received a letter from the irs office of appeals inviting him to discuss his case with the aim of arriving at a basis for settlement in date petitioner submitted to the irs a form_1040 u s individual_income_tax_return for claiming that he was due a refund on an overpayment of dollar_figure he attached to the tax_return a schedule a itemized_deductions claiming in relevant part a deduction of dollar_figure for charitable_contributions including dollar_figure in cash that he had purportedly contributed to the church he attended in south korea with the exception of the dollar_figure of charitable cash contributions the irs accepted petitioner’s tax_return as submitted and concluded that he had an overpayment of dollar_figure for on date petitioner wrote to the irs and requested a refund for petitioner’s letter states in pertinent part i am asking that my credited tax_return funds for be released from the excess collections department and then paid out to me as i was deployed to iraq during and forward deployed to a hazardous duty armistice zone from aug 2008-aug followed by an assignment in hi from due to the continued deployments address changes and overseas assignments i was experiencing considerable challenges in collecting my tax documents in order to accurately file as such in late i secured a former senior irs agent to act on my behalf while i was deployed who began to build my file submit the appropriate extensions etc unfortunately however she did not file my taxes as she passed away from a massive heart attack prior to completing them after extensive efforts on my part and the assistance of the army’s judge advocate general i was able to secure my tax files and file my taxes upon returning to the continental us in in light of my back-to-back deployments and the unusual extenuating circumstances with my account please grant my account an exception for the tax_year by letter dated date the irs informed petitioner that his refund claim was denied because it was untimely petitioner subsequently submitted to the irs a letter signed by dr edward l baldwin jr dated date the letter describes in general terms petitioner’s service-related injuries following his deployments to iraq and states that petitioner’s medical evaluations began in that he had been under dr baldwin’s care since date and that he was expected to remain in treatment over the next year dr baldwin’s letter does not speak to petitioner’s ability to manage his personal financial affairs discussion the court’s jurisdiction to determine an overpayment_of_tax and to order the refund of that overpayment is prescribed in sec_6512 in the case of a deficiency proceeding initiated by a taxpayer under sec_6213 if the court determines that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_period the court is vested with jurisdiction under sec_6512 to determine the amount of the overpayment and when the court’s decision becomes final the taxpayer is entitled to a credit or refund in the amount of the overpayment sec_6512 however restricts the amount of any refund that the court may allow to the portion of any_tax that was paid within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed in sum sec_6512 incorporates the look-back provisions from section b and directs the tax_court to determine the applicable_period by inquiring into the timeliness of a hypothetical claim_for_refund filed ‘on the date of the mailing of the notice of deficiency’ 516_us_235 quoting sec_6512 there is no dispute that no portion of petitioner’s overpayment was paid within the applicable lookback period where as here the taxpayer has not filed a tax_return as of the date the irs mails a notice_of_deficiency and the notice_of_deficiency is mailed more than three years after the tax constituting the overpayment was paid the tax_court normally lacks jurisdiction to determine an overpayment see 120_tc_5 haller v commissioner tcmemo_2010_147 petitioner relies however on a narrow exception to the general rules governing the timeliness of refund claims specifically petitioner asserts that he was financially disabled within the meaning of sec_6511 and therefore the normal period for seeking a refund for was suspended sec_6511 provides in relevant part as follows sec_6511 running of periods of limitation suspended while taxpayer is unable to manage financial affairs due to disability -- in general --in the case of an individual the running of the periods specified in subsections a b and c shall be suspended during any period of such individual’s life that such individual is financially disabled financially disabled -- a in general --for purposes of paragraph an individual is financially disabled if such individual is petitioner’s overpayment is attributable to tax withheld from his wages and remitted to the department of the treasury for for purposes of sec_6511 petitioner is deemed to have paid that tax on date see sec_6513 the notice_of_deficiency was mailed to petitioner on date--more than three years after petitioner’s tax was deemed to have been paid there is no indication that petitioner requested or was granted any extension of time to file his tax_return for finally the tax in question was not paid during the two-year period before the notice_of_deficiency was mailed on date see eg haller v commissioner tcmemo_2010_147 unable to manage his financial affairs by reason of a medically determinable physical or mental impairment of the individual which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than months an individual shall not be considered to have such an impairment unless proof of the existence thereof is furnished in such form and manner as the secretary may require b exception where individual has guardian etc --an individual shall not be treated as financially disabled during any period that such individual’s spouse or any other person is authorized to act on behalf of such individual in financial matters the secretary has delineated the form and manner of proof necessary for a taxpayer to establish a qualifying physical or mental impairment under sec_6511 see revproc_99_21 1999_1_cb_960 specifically a taxpayer must present a physician’s written_statement setting forth a description of the taxpayer’s physical or mental impairment the physician’s medical opinion that the taxpayer’s physical or mental impairment prevented him from managing his financial affairs the physician’s medical opinion that the impairment was or could be expected to result in death or lasted or could be expected to last for a continuous period of not less than months and the specific period during which the taxpayer was prevented by such physical or mental impairment from managing his financial affairs id sec_4 c b pincite see brosi v commissioner t c pincite as previously mentioned the record includes a written_statement from dr baldwin petitioner’s treating physician at the time of trial dr baldwin’s letter describes in general terms petitioner’s service-related injuries and states that his medical evaluations began in that he had been under dr baldwin’s care since date and that he was expected to remain in treatment over the next year dr baldwin’s letter does not speak to petitioner’s ability to manage his personal financial affairs the court is certainly sympathetic to petitioner’s situation the record reflects that although he took reasonable steps to prepare and file his tax_return in time to claim a refund circumstances including his deployment to south korea and ms rupert’s difficulties conspired against him unfortunately we are unable to conclude that he qualifies for the specific relief prescribed in sec_6511 although we have no doubt that petitioner’s injuries may have been a factor in his decision to hire ms rupert we conclude after considering all the facts and we note that there is no evidence that any person was authorized to act on petitioner’s behalf in financial matters during the period in question see revproc_99_21 sec_4 1999_1_cb_960 circumstances that petitioner was not financially disabled during the period in question petitioner testified that he was capable of managing one of his rental properties and overseeing the management of another the record also indicates that petitioner was able to pay his bills and manage financial transactions such as paying his rent while he was stationed in south korea finally dr baldwin did not offer an opinion that petitioner’s condition prevented him from managing his personal financial affairs in sum we conclude that the court lacks jurisdiction under sec_6512 to determine an overpayment for the taxable_year consequently the question whether petitioner is entitled to a deduction for charitable_contributions in excess of the amount respondent allowed is moot to reflect the foregoing an appropriate decision will be entered
